DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed July 15, 2021, for the 16/480,736 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1 and 2 and the addition of claims 15-17 are noted.
Claims 1-4 and 15-17 are pending and have been fully considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Please cancel claims 5-14.

The following is an examiner’s statement of reasons for allowance: See remarks filed July 15, 2021.  Note, also, the positions or angles of the Bragg reflections expected for the M1 phase of a MoVTeNb oxide powder as evidenced by Kolen’ko et al in ChemCatChem (2011, vol 3, pgs 1597-1606) [see, e.g., Figure 1, which is reproduced below].  It is expected that if the M1 phase is not present, there are no 2 peaks at those positions.  The peaks at the angles recited in instant claim 1 are a subset of the those disclosed by Kolen’ko et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    PNG
    media_image1.png
    480
    536
    media_image1.png
    Greyscale
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 





/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
September 16, 2021